Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  129998 & (136)                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v      	                                                           SC: 129998     

                                                                     COA: 249496      

                                                                     Wayne CC: 03-002196-01 

  KEITH LAMONT ROGERS, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the October 11, 2005 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         d0221                                                                  Clerk